DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amichai Kotev, Reg. No 57,668 on 07/15/2022.

Claims 1, 5, 9-11 are amended.
The application has been amended as follows: 

Claims:


1. (Currently Amended)  An information processing terminal on which a web browser, having functions of storing data related to a web application in a storage area for the web browser, operates, the information processing terminal comprising:
a memory storing instructions related to the web browser; and
a processor for executing the instructions causing the information processing terminal to:
receive limiting setting information 
display, by the web browser, a screen for setting permitting information corresponding to a specific 
wherein the permitting information set via the screen is a Uniform Resource Locator (URL) address of a site corresponding to the specific web application for which transmission of update data from the information processing terminal on the background processing by the web browser is permitted, and wherein the received permitting setting information which was set via the screen overrides the received limiting setting information,  
display, by the web browser, a list of one or more URL addresses based on the permitting information set via the screen, and  
transmit the update data to a server, wherein the update data is transmitted to a server which provides management of data related to the web application from the information processing terminal on the background processing for synchronization of the data managed by the server.  


2.  (Canceled)

3.  (Original) The information processing terminal according to claim 1, wherein the transmission on the background processing is based on scripts corresponding to the web application that is run on the web browser of the information processing terminal.

4.  (Original) The information processing terminal according to claim 1, wherein the update data includes data on at least one of localStorage and IndexedDB capable of being edited by the web browser regardless of a status of a network connection of the information processing terminal.

5. (Currently Amended) A method for an information processing terminal on which a web browser, having functions of storing data related to a web application in a storage area for the web browser, operates, the method comprising: 
receive limiting setting information 
display permitting information corresponding to a specific web application,  
wherein the permitting information set via the screen is a Uniform Resource Locator (URL) address of a site corresponding to the specific web application for which transmission of update data from the information processing terminal on the background processing by the web browser is permitted, and wherein the received permitting setting information which was set via the screen overrides the received limiting setting information,  
display, by the web browser, a list of one or more URL addresses based on the permitting information set via the screen, and  
transmit the update data to a server, wherein the update data is transmitted to a server which provides management of data related to the web application from the information processing terminal on the background processing for synchronization of the data managed by the server.  


6.  (Canceled)

7.  (Original) The method according to claim 5, wherein the transmission on the background processing is based on scripts corresponding to the web application that is run on the web browser of the information processing terminal.

8.  (Original)  The method according to claim 5, wherein the update data includes data on at least one of localStorage and IndexedDB capable of being edited by the web browser regardless of a status of a network connection of the information processing terminal.

9.  (Currently Amended)  A non-transitory computer-readable storage medium having computer executable instructions related to a web browser, having functions of storing data related to a web application in a storage area for the web browser, stored thereon, 
wherein the instructions cause a computer as an information processing terminal on which the web browser operates to:
receive limiting setting information 
display, by the web browser, a screen for setting permitting information corresponding to a specific web application,  
wherein the permitting information set via the screen is a Uniform Resource Locator (URL) address of a site corresponding to the specific web application for which transmission of update data from the information processing terminal on the background processing by the web browser is permitted, and wherein the received permitting setting information which was set via the screen overrides the received limiting setting information,  
display, by the web browser, a list of one or more URL addresses based on the permitting information set via the screen, and  
transmit the update data to a server, wherein the update data is transmitted to a server which provides management of data related to the web application from the information processing terminal on the background processing for synchronization of the data managed by the server.  


10.  (Currently Amended) The information processing terminal according to claim 1, wherein, in a case where the limiting setting information is the web application and different from the specific web application corresponding to the permitting information set via the screen, in the storage area is not performed and 

11.  (Currently Amended) The information processing terminal according to claim 1, wherein, according to a reception of a delete instruction of an URL address of one site selected from the list of the one or more URL addresses, a transmission of update data on the background processing based on the selected URL address of the one site is limited.



Examiner’s Comment
Claims 1, 3-5, 7-11 are allowable over the prior art of record for the reasons stated on pp 7-9 of Applicant’s remarks/arguments filed on 04/19/2022.  Also, see Examiner’s Amendment above which further clarifies the invention and overcomes 112b issues.  An updated search was conducted and no prior art was discovered to read on the claims.  
Therefore, Claims 1, 3-5, 7-11 are allowed.

Prior Art Summary:
US PGPub 2014/0235228 Hirako teaches on a mobile telephone includes a communication module, and a control module configured to perform background communication with respect to an application via the communication module. The control module restricts background communication, based on an activation history of the application in foreground, Abstract.  Hirako teaches on a control module, but however, does not teach on the details recited in the Independent Claim regarding a web browser that has an application which allows the user to select per website, a specific web application that will be limited or not regardless of a received setting that limits the background processing of the web browser application.

US PGPub 2015/0180746 Day teaches on methods for allowing parents to view and track smart phone activities of their children can include one or more child software modules which can be installed on each child's smart phone, Abstract.  Day does not teach on the details recited in the Independent Claim regarding a web browser that has an application which allows the user to select per website, a specific web application that will be limited or not regardless of a received setting that limits the background processing of the web browser application.

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442